Citation Nr: 0611024	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-37 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
involving the facial region.

2.  Entitlement to service connection for right shoulder and 
arm numbness, secondary to residuals of pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.

In June 2004, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
skin disorder involving the facial region that could be 
related to service.

2.  Right shoulder and arm numbness are not shown to have 
been caused or aggravated by the service-connected residuals 
of pilonidal cyst.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for entitlement to service connection for 
right shoulder and arm numbness, secondary to service-
connected residuals of pilonidal cyst, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case.  Regarding the skin disorder claim, 
there is no evidence of record showing a current diagnosis of 
a skin disorder which, by any tenable basis, could by related 
to service.  In addition, the evidentiary record does not 
show that the veteran's current shoulder and arm numbness is 
associated with an established event, injury, or disease in 
service; or otherwise associated with military service.  See 
38 C.F.R. § 3.159(c)(4)(C); see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 
370 (2002).  The duty to notify and assist having been met by 
the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A.  Skin disorder

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder.  

Although he was treated for mild dermatitis venenata 
secondary to poison oak involving several areas of his body, 
including his face, during service, the post-service medical 
evidence is noticeably absent any records of skin treatment 
or a diagnosis of a skin disorder.  In addition, the service 
medical records noted that his dermatitis associated with 
poison oak was cured in February 1955.  Swelling and an 
infected area on the back of the neck was noted in June 1955, 
later characterized as furuncle.  Dermatophytosis of both 
feet was also noted in June 1955.  Examination on separation 
from service was normal regarding the skin.  

Private treatment records developed between 1972 and 1992 do 
not refer to problems related to a skin disorder.  The 
veteran maintains that he has developed cancerous tumors of 
the face for which surgery has been performed and he relates 
this cancer to the incident of poison oak, for which he was 
treated during service.  The veteran is a lay person and, as 
such, is not competent to advance opinions as to the etiology 
of a particular disease process.  Absent probative evidence 
of a current diagnosis of skin pathology which can reasonably 
be related to his period of service, the appeal as to this 
issue is denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a skin disorder and that, 
therefore, the provisions of § 5107(b) are not applicable.

B.  Shoulder and arm numbness

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
shoulder and arm numbness.  

Service medical records are negative for any complaints, 
treatment or findings of shoulder and arm numbness.  Such 
records do note surgery for a pilonidal cyst in February 1955 
and service connection for residuals of a pilonidal cyst has 
been established with a noncompensable rating having been 
assigned.  The separation examination reported upper 
extremities as normal.  

Following service, private medical records from John P. 
Evers, D.C., showed that the veteran received treatment on 
his shoulders, in addition to his back and neck, from 
February 1972 to October 1979.  In February 2003, Dr. Evers 
pointed out that "it is a possibility that" scar tissue 
forming after inservice surgeries to the neck and low back 
are contributing to neck and upper back pain, and numbness 
and stinging in both hands.  

In correspondence of record, the veteran contends that he 
should be granted service connection for his shoulder and arm 
numbness and relates this disability to a motor vehicle 
accident that occurred in February 1956 and surgeries 
performed during service.

In October 2003, a fee basis examiner reviewed the claims 
file and set forth the veteran's medical history in some 
detail.  It was pointed out that the veteran had been told 
that he had developed arthritis of the entire spine and neck 
because of inservice surgery for a pilonidal cyst.  Upon 
completion of the examination, the examiner concluded that 
the veteran had generalized arthritis of the spine and that 
there was no connection between this disease process and the 
veteran's service connected pilonidal cyst.  

The veteran's claim to service connect right shoulder and arm 
numbness fails because there is no clinically identified 
underlying disability which is reasonably shown by the 
probative evidence of record to be etiologically related to 
the service connected residuals of pilonidal cyst.  The 
veteran's own opinion as to the etiology of his condition, as 
mentioned previously, has no probative value as he lacks the 
medical credentials to offer such an opinion.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a skin disorder 
involving the facial region is denied.

Entitlement to service connection for right shoulder and arm 
numbness, secondary to residuals of pilonidal cyst, is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


